Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMIER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art by Tsurumi (US 2019/0163344), Mihelich et al. (US 2015/0193982) or Kumar et al. (US 6,522,787) do not explicitly teach

obtain first space information about a first real object disposed in a first space included in a second image and location information of a first augmented reality (AR) object provided in the first space included in the second image, wherein the second image obtained through a second camera is included in the external apparatus; 
identify an area where 
identify a location of the identified area based on the location information of the first AR object provided in the first space; and 2
 control the display to display the second AR object at the identified location of the identified area by changing a shape of the first AR object to correspond to the identified location of the identified area.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        February 23, 2022